Citation Nr: 0016863	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vertebrobasilar 
insufficiency, claimed as secondary to service-connected 
otitis media.

2.  Entitlement to a disability evaluation in excess of 10 
percent for otitis media.

3.  Entitlement to service connection for a neck and shoulder 
disability other than residuals of cervical strain, claimed 
as secondary to service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to 
November 1951.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Winston, Salem, North Carolina, 
Regional Office (RO), dated in March 1991 and November 1991.  
They were remanded by the RO in February 1997 for additional 
development, and the claims folder is now back at the Board.

The issue of entitlement to service connection for right ear 
tinnitus, claimed as secondary to service-connected otitis 
media, which was also listed as an issue on appeal in the 
February 1997 remand, is no longer on appeal, as that benefit 
was granted by the RO in a January 2000 rating decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the issues of entitlement to service connection 
for vertebrobasilar insufficiency, claimed as secondary to 
the service-connected otitis media, and entitlement to a 
disability evaluation in excess of 10 percent for otitis 
media, has been obtained and developed by the agency of 
original jurisdiction.

2.  A diagnosis of vertebrobasilar insufficiency has been 
made, and the evidence against the claim for service 
connection for said disability, claimed as secondary to the 
service-connected otitis media, outweighs the evidence in 
favor of that claim.

3.  The current rating of 10 percent for the service-
connected otitis media, which has been in effect for more 
than 20 years, is the maximum rating provided by regulation 
for said disability.



CONCLUSIONS OF LAW

1.  Service connection for vertebrobasilar insufficiency, 
claimed as secondary to service-connected otitis media, is 
not warranted.  38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (1999).

2.  The rating of 10 percent for the service-connected otitis 
media is protected, and a rating higher than 10 percent for 
said disability is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87a, Part 4, Diagnostic Code 6200 
(1990); 38 C.F.R. §§ 3.951(b), 4.1, 4.2, 4.7, 4.10, 4.87, 
Part 4, Diagnostic Code 6200 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that a person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") set out three requirements that 
must be met in order for every claim of service connection to 
be considered well grounded.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Third, there must be competent evidence of a 
nexus between the injury or disease in service and the 
current disability (medical evidence).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

First Issue
Entitlement to service connection for vertebrobasilar 
insufficiency,
claimed as secondary to service-connected otitis media:

The veteran contends that he is entitled to be service-
connected for vertebrobasilar insufficiency, which he 
believes is secondary to the service-connected otitis media.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1996)), has been satisfied.  Id.

A review of the file reveals that the veteran has been 
service-connected for otitis media since November 1951.  
"Otitis media," according to the Court, is an inflammation 
of the middle ear, which may be marked by pain, fever, 
abnormalities of hearing, hearing loss, tinnitus, and 
vertigo.  Spalding v. Brown, 10 Vet. App. 6, 7-8 (1996).

During an April 1990 VA otology consultation, the veteran 
complained of "dizziness (vertigo)," especially with head 
movements, and when looking up.  The examiner noted that the 
veteran suffered from hearing loss in both ears, and listed 
the pertinent impression as vertigo, probable vertebrobasilar 
obstruction.  In a July 1990 VA neurology medical record, it 
was noted that the veteran was suffering from dizziness since 
an August 1989 back surgery, and that he was uncomfortable 
with sudden postural changes.  The impression was listed as a 
"dysequilibrium syndrome," with a possible vascular disease 
in the brainstem.

In August 1990, the veteran underwent a series of 
neurological studies and tests, to include a CT scan of the 
head, with contrast, which were interpreted as completely 
normal, but, again, the impression was listed as a 
dysequilibrium syndrome.

The veteran's claim for service connection for 
vertebrobasilar insufficiency, secondary to the service-
connected otitis media, was denied by the RO in the November 
1991 rating decision referred to earlier, and the veteran 
thereafter underwent a VA ear, nose and throat examination in 
September 1992.  The report of this examination reveals a 
history of otitis media, mastoiditis, hearing loss, post-
operative tympanoplasty and balance problems with dizziness 
secondary to the otitis and mastoiditis.  (The Court has 
defined "tympanoplasty" as the surgical reconstruction of 
the hearing mechanism of the middle ear, with restoration of 
the drum membrane to protect the round window from sound 
pressure.  Spalding at 9).  This report also reveals that the 
veteran underwent ear surgery in 1951, and then again in 
1990, and that, according to his statements, he had been 
having problems with dizziness and unsteadiness since the 
1990 surgery.  The subscribing examiner indicated that a note 
on the veteran's "C & P request" asked for an evaluation 
for vertebrobasilar insufficiency and an opinion as to 
whether or not balance, dizziness, chronic face pain and 
sinusitis were directly due to or a result of the 
postoperative otitis media and mastoiditis.  The examiner 
noted, however, that "the C-file is not available for my 
review at this time."

According to the above report, the left ear appeared to be 
within normal limits, with an unremarkable tympanic membrane 
and no abnormalities in the external ear and middle ear 
spaces.  The right ear showed changes of tympanoplasty with a 
very thickened tympanic membrane, but the examiner did not 
see any structures through the tympanic membrane that were 
recognizable, and he also indicated that he did not see an 
open mastoid cavity anywhere.  There was a well-healed scar 
"postauricularly," probably from the 1990 surgery, 
extraocular motor movements were full, without evidence of 
nystagmus, and the gait seemed to be within normal limits.  
Chronic mastoiditis, postoperative tympanoplasty, was 
diagnosed, and the examiner thereafter added the following 
handwritten statement:  "I believe there [is] a relation 
between dizziness [and] hearing loss [and] prev[entive] 
surg[ery].  ... ."

As noted earlier, this claim was remanded by the Board in 
February 1997.  In the remand, it was noted that the medical 
evidence in the file was still inadequate, in part because 
the examiner who rendered the above report and medical 
opinion did so without having the benefit of reviewing the 
veteran's file.  The Board then instructed the RO to schedule 
the veteran for a neurologic examination, and obtain an 
opinion as to whether the claimed vertebrobasilar 
insufficiency was indeed manifested and, if it was, whether 
it was secondary to the service-connected otitis media, as 
claimed by the veteran.
 
According to the report of a June 1997 VA "cranial nerves" 
examination, the veteran indicated that he suffered an inner 
ear infection in 1950 (during service), which necessitated 
surgical drainage and tympanoplasty.  Since that time, it was 
noted that the veteran had complained of increasing 
difficulty with balance, vertigo, deafness, and tinnitus.  
The examiner noted that the veteran had had a diagnosis of 
vertebral basilar insufficiency in the past, although "in 
reviewing the records I am not certain where this diagnosis 
was made or on what basis."  The examiner noted that carotid 
"dopplers" and a CT scan had been within normal limits, and 
that the veteran did not complain of any loss of 
consciousness, or attacks associated with sweating.

The above report also reveals that, on examination, the 
veteran's cranial nerves appeared intact, the visual fields 
were full to confrontation, there was no nystagmus, the deep 
tendon reflexes were diminished throughout, vibratory 
sensation was diminished in the lower extremities, especially 
on the left, speech and mental status and gait appeared to be 
within normal limits, and there did not appear to be any 
significant postural instability.  The pertinent diagnosis 
was listed as questionable vertebral basilar insufficiency, 
and the examiner also included the following comment:

I have reviewed this veteran's folder and 
am not convinced that the diagnosis of 
vertebral basilar insufficiency can be 
supported since the symptoms of his inner 
ear condition are identical to that which 
may be seen with vertebral basilar 
insufficiency and so it would be a very 
difficult thing indeed to make this 
diagnosis.  He does not seem to have any 
loss of consciousness or other signs of 
episodic vertebral basilar disease 
according to the history given to me 
today.  Even if he does have vertebral 
basilar insufficiency which is in itself 
primarily a clinically diagnosed entity, 
the connection between his inner ear 
difficulty and vertebral basilar 
insufficiency would be hard to justify.  
If he has both, vertebral basilar 
insufficiency could certainly worsen his 
service connected inner ear problem.  
Since he has had carotid [D]oppler 
studies and brain scanning which the 
veteran states were [within normal 
limits], evidence supporting vertebral 
basilar insufficiency is not found.  If 
records do exist which show compromise of 
the vertebral basilar circulation, this 
would be supportive evidence but again, 
the differentiation of his inner ear 
complaints and that of vertebral basilar 
insufficiency would be very difficult.

As shown above, a diagnosis of vertebrobasilar insufficiency 
has been made, and the VA physician who examined the veteran 
in September 1992 provided an opinion that, when read 
liberally, appears to link this disability with the service-
connected otitis media.  However, as discussed above, this 
physician rendered this opinion without the benefit of a 
prior review of the claims folder, while such a review was 
conducted by the VA physician who examined the veteran in 
June 1997, who opined that it was "questionable" whether 
the veteran indeed suffered from a vertebrobasilar 
insufficiency and that, even if the diagnosis were made, 
"the connection between [the veteran's service-connected] 
inner ear difficulty and vertebral basilar insufficiency 
would be hard to justify."

The Board has carefully weighed the competent evidence in the 
file pertaining to this particular issue, and finds the most 
recent (June 1997) medical opinion to be more probative than 
the earlier (September 1992) VA medical opinion, not only 
because the VA physician who examined the veteran more 
recently evidently reviewed the claims folder, but because he 
provided a reasonable, logical basis for his opinion that is 
supported by the evidentiary record.

In view of the above, the Board concludes that service 
connection for vertebrobasilar insufficiency, claimed as 
secondary to the service-connected otitis media, is not 
warranted.

Second Issue
Entitlement to a disability evaluation in excess of 10 
percent for otitis media:

The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for the service-connected 
otitis media, which he believes is more disabling than 
evaluated.

The Board finds that, in accordance with 38 U.S.C.A. 
§ 5107(a) (West 1991), and Murphy, 1 Vet. App. 78 (1990), the 
veteran has presented a well-grounded claim for an increased 
rating.  The facts relevant to the appeal of this issue have 
been properly developed and VA's obligation to assist the 
veteran in the development of this claim has been satisfied.  
Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

As noted earlier, the veteran has been service-connected for 
otitis media since November 1951.  This disability is 
currently rated as 10 percent disabling under Diagnostic Code 
6200 of the Schedule, which provided, when this claim was 
denied by the RO in March 1991, for a single, maximum rating 
of 10 percent during the continuance of the suppurative 
process, and mandated that this rating was to be "combined 
with ratings for loss of hearing."  38 C.F.R. § 4.87a, Part 
4, Diagnostic Code 6200 (1990).  The section of the Schedule 
addressing the rating of this and other diseases of the ear 
was amended in May 1999, while the present appeal was 
pending, and the current version of Diagnostic Code 6200 now 
provides for a single, maximum rating of 10 percent "during 
suppuration, or with aural polyps," and mandates that 
hearing impairment and other complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, and bone 
loss of skull, are to be evaluated separately.  38 C.F.R. 
§ 4.87, Part 4, Diagnostic Code 6200 (1999).

A review of the file reveals that the RO's March 1991 denial 
of the veteran's claim for an increased rating was based on a 
finding to the effect that there was no evidence of chronic 
drainage from the ear, nor evidence of compensable hearing 
loss, as to warrant a rating exceeding 10 percent.  The 
veteran was thereafter advised, in the Statement of the Case 
that was sent to him in July 1991, that the rating of 10 
percent was not being reduced because the rating had been in 
effect for more than 20 years and was, therefore, protected.  
38 C.F.R. § 3.951(b) (1999).

In October 1992, the veteran underwent a VA audiological 
evaluation, which revealed speech discrimination scores of 94 
and 90 percent for the right and left ears, respectively, and 
average hearing loss of 34 and 23 decibels for the right and 
left ears, respectively, which were interpreted as 
representing mild, mixed hearing loss that was "within 
normal limits for compensation purposes."  Roughly similar 
results, with identical interpretations, were thereafter 
reported in February 1994 and August 1997.

In January 2000, the RO re-adjudicated the veteran's claim 
for an increased rating under the new version of Diagnostic 
Code 6200, confirming the protected rating of 10 percent for 
the service-connected otitis media, and granting service 
connection for hearing loss and tinnitus as separate disease 
entities, both secondary to the service-connected otitis 
media.  Separate ratings of 10 percent were assigned for each 
such disability at that time.

As shown above, the rating assigned to the service-connected 
otitis media is the highest rating allowed under both 
versions of Diagnostic Code 6200 for that disability.  
Therefore, the Board has no other recourse but to conclude 
that a disability evaluation in excess of 10 percent for the 
service-connected otitis media is not warranted.  It may be 
thought that there still remains the question of whether the 
veteran disagrees with the separate ratings that the RO 
assigned for the hearing loss and tinnitus in January 2000.  
The veteran has not indicated one way or the other, but in 
any event, the Board notes that no further action is needed 
in this regard, as neither increased rating issue is before 
the Board at this time.  If the veteran were to disagree with 
either rating, he would then have to initiate, and perfect, 
an appeal, as set forth in the pertinent VA regulations.

Finally, the Board notes that it appears that the RO has not 
considered the question of a possible referral of the above 
matter for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) (1999).  The cited regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which might warrant referral on the basis of an exceptional 
or unusual disability.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the evidentiary record with 
these mandates in mind, the Board finds that no further 
action in this regard is warranted at this time, due to the 
lack of evidence of exceptional or unusual circumstances 
requiring further study of this aspect of the present claim 
for an increased rating.  There is no evidence of frequent 
hospitalizations for this disability and it is not shown that 
any employment handicap is currently present due specifically 
to the otitis media disability.


ORDER

Service connection for vertebrobasilar insufficiency, claimed 
as secondary to service-connected otitis media, is denied.

A disability evaluation in excess of 10 percent for otitis 
media is denied.


REMAND

Entitlement to service connection for a neck and shoulder 
disability
other than residuals of cervical strain,
claimed as secondary to service-connected otitis media:

The veteran contends that he is entitled to be service-
connected for a neck and shoulder disability other than 
residuals of cervical strain, which he believes is secondary 
to the service-connected otitis media.  In particular, he 
claims that the disability was caused by a fall he had in May 
1991, secondary to otitis media symptoms, including 
dizziness.  After a review of the record, the Board 
regrettably finds that additional development is still 
necessary.

As noted earlier, this issue was remanded by the Board in 
February 1997.  In the remand, the Board instructed the RO to 
ask the neurologist who would be examining the veteran for 
the claimed vertebrobasilar insufficiency to offer an opinion 
as to whether the veteran's May 1991 fall was due to his 
otitis media, and whether the fall caused any neck or 
shoulder disabilities other than the already-service-
connected cervical sprain.  Unfortunately, the report of the 
above cited June 1997 VA "cranial nerves" examination 
contains no answer to this specific question, only showing a 
history of a reported fall in 1991 "due to a loss of balance 
injuring his neck and shoulder for which he has been 
diagnosed cervical strain," and a diagnosis of "[h]istory 
of neck injury with cervical strain."  It therefore remains 
unclear at this point in time whether the veteran indeed has 
a neck and/or shoulder disability, other than the service-
connected cervical sprain, that should be considered 
secondary to his service-connected otitis media.  This still 
needs to be clarified before the Board addresses the initial 
question of whether this particular claim is well grounded or 
capable of substantiation.
 
The Board certainly regrets the delay involved in remanding 
this case once again.  However, as explained above, it is 
felt that a remand is appropriate at this time, in order to 
ensure due process.  Accordingly, the case is REMANDED to the 
RO for the following action:

1.  The RO should re-schedule the veteran 
for a medical examination of his neck and 
shoulder, making sure that, in addition to 
the resulting report, copies of all 
notifications to the veteran, as well as 
any memorandums addressing any failure to 
report for the examination, are made part 
of the file.

The veteran should be reminded of his duty 
to cooperate with VA in the development of 
his claim, and of the potential 
consequences of his failing to report for 
a VA medical examination.

The physician who conducts this medical 
examination should be asked to review the 
pertinent evidence in the file, to 
include the VA medical records produced 
around the time of the May 1991 fall, and 
the report of the June 1997 VA "cranial 
nerves" examination, examine the 
veteran, request any necessary tests 
and/or studies, and thereafter submit a 
comprehensive, legible report of medical 
examination, which should include, as a 
minimum, the following information:

A.  A statement as to whether he or 
she reviewed the evidentiary record 
prior to the examination.

B.  His or her opinion as to whether 
the veteran's May 1991 fall was due 
to his otitis media, and or any 
other service-connected disability, 
and whether the fall caused any 
objectively verifiable neck and/or 
shoulder disabilities, other than 
the diagnosed cervical sprain (for 
which the veteran is already 
service-connected).

2.  After the above action has been 
completed, the RO should re-adjudicate the 
claim on appeal and, if the benefit sought 
on appeal remains denied, the veteran 
should be furnished another Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto, with 
additional argument and/or evidence.  
Again, the RO is hereby reminded to make 
sure to fully document in the file all the 
development that has been accomplished, 
including associating with the file copies 
of all notifications and other 
communications sent to the veteran.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby advised that he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



